Citation Nr: 9923726	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1974 to 
October 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision in which the RO denied service connection for a low 
back disorder.  The veteran appealed and requested a hearing 
at the RO and before a member of the Board in Washington, 
D.C.  In a June 1997 statement, the veteran indicated that he 
no longer wished to have any type of hearing.  In December 
1998, the Board remanded the case for further evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

No competent medical evidence has been presented to show that 
a low back disorder is attributable to the veteran's military 
service or to a service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is a continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
a low back disorder.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Furthermore, the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The veteran contends that he has low back disability due to 
his period of service.  His representative has alleged that 
the veteran has low back disability due to his service-
connected foot disability.  

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for a 
low back disorder is not well grounded.  Pre-service military 
treatment records show that the veteran was treated for 
complaints of low back pain a few weeks before he started 
active duty in January 1974 (the veteran was classified as a 
military dependent and was entitled to receive treatment at 
the military facility).  Physical examination noted pain with 
flexion.  The veteran denied any history of trauma.  The 
assessment was back strain and the veteran was treated with 
medication and heat.

The veteran's service medical records show that he was 
treated in February 1975 for complaints of low back pain.  No 
clinical abnormalities were reported.  He was prescribed 
medication.  In October 1975, the veteran was again seen for 
subjective complaints of low back pain.  On examination, he 
exhibited difficulty bending.  There was no evidence of 
muscle spasm and the diagnostic assessment was back strain.  
He was treated with medication.  At the time of his 
separation examination in October 1976, clinical examination 
of the back was normal and the veteran did not report any 
subjective complaints relative to the back or spine.

Post-service treatment records include a report of 
occupational injury from the Newport News Shipbuilding 
company dated in August 1977.  Appellate review of this 
document shows that the veteran was treated for low back pain 
following heavy lifting at work.  He was diagnosed as having 
acute back strain.

VA outpatient treatment records reflect that the veteran has 
been seen intermittently for complaints of low back pain.  
Recorded clinical data shows that the veteran has reported a 
history of low back pain since he was in the military in the 
1970's.  In September 1995, the veteran was seen in the 
emergency room where he was noted to have a history of 
herniated nucleus pulposus at L5-S1 which had been treated 
conservatively for many years.  X-rays of the lumbosacral 
spine showed mild disc space narrowing at L5-S1.  In October 
1996, the veteran reported a 10-year history of chronic low 
back pain.  An MRI performed in December 1996 revealed mild 
degenerative changes of the lumbar spine with mild central 
and left paracentral bulging at L4-5 with possible 
impingement upon the left L5 root.

In summary, the claims folder contains evidence of a 
diagnosis of a low back disorder.  The service medical 
records reveal that the veteran was treated in service on two 
separate occasions for back strain.  There is, however, 
absolutely no medical nexus evidence that links his currently 
diagnosed low back disability to military service, to a 
service-connected disability, or to continued symptoms since 
service.  Consequently, the Board concludes that the third 
prong of Caluza, which requires medical nexus evidence has 
not been met, and the claim is, therefore, not well grounded.


ORDER

As a well-grounded claim has not been submitted, service 
connection for a low back disorder is denied.


		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals



 

